DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is newly amended to add the surface area of the zeolite composition.  

Election/Restrictions
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/21.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 1/20/22, with respect to the rejection(s) of claim(s) 1-6, 8-10, 12-18 under the non-final have been fully considered and are persuasive in light of the newly added claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.
Date of reference
Buzimov, et al.  “Effect of Mechanical Treatment on properties of zeolites with CHA structure” cites to 2017 but not the month.  The attached abstract of the “2nd International 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 8, 9, 10, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana (US Pat.: 5118482) and in view of Su, Wengkang, et al. “Correlation of the changes in the framework and active Cu sites. . “ and in view of Buzimov, et al.  “Effect of Mechanical Treatment on properties of zeolites with CHA structure” and in view of Labarge (US Pub.: 2002/0132724).
	As to Claims 1, 8, 9 and 13, Narayana explains in the background that the aluminum content of zeolite determines to a great extent the properties of those sieve to include it catalytic activity, sorption and ion-exchange capacity (col. 1, lines 11-14).  Therefore, increasing the aluminum content of the framework zeolite is desirable (col. 1, lines 30-33, 36-38).  Adding framework alumina will aid in the zeolite’s use as a catalyst and in its ion-exchange capabilities (col. 1, lines 47-49).  Narayana explains that essentially any crystalline zeolite aluminosilicate can be used in this process (col. 2, lines 47-51).  An aluminosilicate contains both aluminum and silicon atoms in their framework.  In one example, Narayana explains that after performing the relevant steps to incorporate aluminum into the zeolite framework, an analysis of the non-framework alumina shifted from 18% (col. 5, lines 42-44) to 6% based on the total aluminum observed in the zeolite (col. 5, lines 44-45).  This is determined using a 27 Al NMR analysis (col. 5, lines 31-33).  In other examples, Narayana shows that the non-framework Al are all below the claimed amount (see table 2, 3, 5).  Frameworks useable here include chabazite (col. 3, line 8).  As to the SiO2/Al2O3 ratio, Narayana teaches that their process is particularly suited for zeolites with low SiO2/Al2O3 ratios (col. 3, lines 21-23).  Examples of useable SiO2/Al2O3 ratios include a range of: 3-16 (see col. 5, lines 11-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a CHA-type sieve with a SiO2/Al2O3 ratio of 3-16 because this range is known to be an effective range for realumination.
Narayana describes the importance of alumina in the zeolite for use in the compound as a catalyst and the non-aluminum content without a metal.  This can be considered to meet the feature “as measured prior to addition of the metal” in claim 1”, but Narayana does not specifically state the presence of a metal containing in the molecular sieve or that the surface area is from 120-250 m2/g.
Su describes use of a CHA-type zeolite sieve in the form of either SSZ-13 (a type of CHA) or a SAPO-34 (another type of CHA) and combined with Cu by ion-exchange for use as an SCR catalyst used in NOx reduction (introduction para 1).  Su explains that when the catalyst is used as an SCR, the temperatures typically exceed 800 degrees C, which causes hydrothermal aging (introduction, para. 2).  Su explained that the Cu metal increases the redox abilities of the material and preserves the acidic properties and therefore enhances the SCR activity of the material (see Conclusion).  As to the discussion, Su explained that aluminum in the framework is important for the zeolite-Cu material to be used as a catalyst (see section 3.4, para. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a copper metal in the zeolite of Narayana for use as an SCR catalyst, as taught by Su because these are known to effectively reduce NOx gases in an exhaust gas stream.
	As to surface area, Buzimov describes a method of processing chabazite zeolites (title) using mechanical activation (see section 3.2).  This includes bumbling ball milling in order to change the specific surface aera of the zeolite (see para. 1 in section 3.2).  Buzimov explains that CHA zeolites have a very high specific surface area (see section 3.2, lines 1-2, 561 or 573 m2/g) but that the greater the comminution time, the lower the specific surface area (see pg 4, above Table 1, para. 1, line 1).  
	Buzimov does not describes the surface area claimed.	
	LaBarge describes a catalyst used for NOx gases (abstract). The reference teaches that a zeolite with a surface area ranging from 200-500 m2/g is effective for use (para. 19).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mill the zeolite of Narayana and Su, as taught by Buzimov to a one that produces a desirable surface area range, such as from 200-500 m2/g, as taught by LaBarge because this surface area range is effective for use in NOx treatment.

	As to Claim 2, Narayana explains that after performing the relevant steps to incorporate aluminum into the zeolite framework, an analysis of the non-framework alumina shifted from 18% (col. 5, lines 42-44) to 6% based on the total aluminum observed in the zeolite (col. 5, lines 44-45).  This is determined using a 27 Al NMR analysis (col. 5, lines 31-33).  In other examples, Narayana shows that the non-framework Al are all below the claimed amount (see table 2, 3, 5).  

	As to Claim 3, Narayana explains that the amount of extra-framework aluminum may be as low as zero (see table 2, 6).

	As to Claim 10, Narayana explains that essentially any crystalline zeolite aluminosilicate can be used in this process (col. 2, lines 47-51).  

	As to Claims 12 and 14, Su teaches that the Cu, which can be in term of Cu-0-Cu or CuOx (page 29145, col. 2, only para.).  The amount used may be about 2wt % (see table 2).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 2wt%, as taught by Su for use in the zeolite of Narayana because Su explains that these are known to effectively reduce NOx gases in an exhaust gas stream.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana, Su, Buzimov and Labarge as applied to claims 1 or 2 above, and further evidenced by Gallup (US Pat.: 5879433).
	As to Claims 4 and 5, Narayana and Su describe use of various CHA (chabazite)-type zeolites, but does not describe the pore size of these.
	Gallup describes the zeolite pore size and explains that chabazite typically has a pore size of 4.3 Angstroms (col. 3, lines 61-63).
	Therefore, the same zeolite would have the same features. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana, Su, Buzimov and Labarge as applied to claim 1 above, and further evidenced by Voss (US Pub.: 2018/0043305).
Voss explains that zeolite frameworks with the d6r building unit includes CHA (para. 71).  
	Since Narayana describes use of a CHA sieve, the same zeolite would be have the same characteristics.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana, Su, Buzimov and Labarge as applied to claim 1 above, and further in view of Peden (US Pub.: 2016/0107119).
Peden describes a copper-modified CHA zeolite sieve containing alkali or alkaline earth metals for use in reducing NOx when used as a NOx reduction catalyst (abstract).  The Cu is in the catalyst from 0.01 to about below 2% (para. 11).  The alkali/alkaline earth metal can be in the sieve from 0.01 to 5 % (para. 17).  Peden shows that use of some alkali can reduce N2O levels (Fig. 4).  This material is used as a NOx reduction catalyst (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second metal, such as an alkali/alkaline earth metal in addition to Cu for use in the SCR, as taught by Peden for use with the SCR of Narayana, Su, Buzimov and Labarge because Peden shows that this reduces the N2O emissions. 

	Claims 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana (US Pat.: 5118482) and in view of Su, Wengkang, et al. “Correlation of the changes in the framework and active Cu sites. . “ and in view of Buzimov, et al.  “Effect of Mechanical Treatment on properties of zeolites with CHA structure” and in view of Labarge (US Pub.: 2002/0132724) and further in view of Lambert (US Pub.: 2015/0290632) and in view of Skau (CA 2955123).
Narayana explains in the background that the aluminum content of zeolite determines to a great extent the properties of those sieve to include it catalytic activity, sorption and ion-exchange capacity (col. 1, lines 11-14).  Therefore, increasing the aluminum content of the framework zeolite is desirable (col. 1, lines 30-33, 36-38).  Adding framework alumina will aid in the zeolite’s use as a catalyst and in its ion-exchange capabilities (col. 1, lines 47-49).  Narayana explains that essentially any crystalline zeolite aluminosilicate can be used in this process (col. 2, lines 47-51).  An aluminosilicate contains both aluminum and silicon atoms in their framework.  In one example, Narayana explains that after performing the relevant steps to incorporate aluminum into the zeolite framework, an analysis of the non-framework alumina shifted from 18% (col. 5, lines 42-44) to 6% based on the total aluminum observed in the zeolite (col. 5, lines 44-45).  This is determined using a 27 Al NMR analysis (col. 5, lines 31-33).  In other examples, Narayana shows that the non-framework Al are all below the claimed amount (see table 2, 3, 5).  Frameworks useable here include chabazite (col. 3, line 8).
Narayana describes the importance of alumina in the zeolite for use in the compound as a catalyst and the non-aluminum content without a metal.  This can be considered to meet the feature “as measured prior to addition of the metal” in claim 1”, but Narayana does not specifically state the presence of a metal containing in the molecular sieve.
Su describes use of a CHA-type zeolite sieve in the form of either SSZ-13 (a type of CHA) or a SAPO-34 (another type of CHA) and combined with Cu by ion-exchange for use as an SCR catalyst used in NOx reduction (introduction para 1).  Su explains that when the catalyst is used as an SCR, the temperatures typically exceed 800 degrees C, which causes hydrothermal aging (introduction, para. 2).  Su explained that the Cu metal increases the redox abilities of the material and preserves the acidic properties and therefore enhances the SCR activity of the material (see Conclusion).  As to the discussion, Su explained that aluminum in the framework is important for the zeolite-Cu material to be used as a catalyst (see section 3.4, para. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a copper metal in the zeolite of Narayana for use as an SCR catalyst, as taught by Su because these are known to effectively reduce NOx gases in an exhaust gas stream.
	As to the catalyst features, Buzimov describes a method of processing chabazite zeolites (title) using mechanical activation (see section 3.2).  This includes bumbling ball milling in order to change the specific surface aera of the zeolite (see para. 1 in section 3.2).  Buzimov explains that CHA zeolites have a very high specific surface area (see section 3.2, lines 1-2, 561 or 573 m2/g) but that the greater the comminution time, the lower the specific surface area (see pg 4, above Table 1, para. 1, line 1).  
	Buzimov does not describes the surface area claimed.	
	LaBarge describes a catalyst used for NOx gases (abstract). The reference teaches that a zeolite with a surface area ranging from 200-500 m2/g is effective for use (para. 19).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mill the zeolite of Narayana and Su, as taught by Buzimov to a one that produces a desirable surface area range, such as from 200-500 m2/g, as taught by LaBarge because this surface area range is effective for use in NOx treatment.
	None of the references explain that the catalyst (of Su) is adhered as coatings onto the wall surface of channels in a substrate that has a plurality of channels.
	Lambert describes a CHA and Cu-modified catalyst used as an SCR (abstract).  The catalyst may be a washcoat onto a monolith or a wall-flow substrate (para. 10).  The catalyst is coated onto the surface of the walls in the filter (para. 44).  The filter can be either a wallflow or monolith (see claim 3).
	Lambert does not state that the wallflow filter or the monolith filter has a plurality of channels.
	Skau teaches an SCR catalyst used with a monolith structure (abstract).  Skau explains that monoliths have a plurality of cell walls defining a plurality of channels extending in parallel along a common direction from an entrance end to an outlet end of the structure (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the monolith of Lambert has a plurality of channels, as taught by Skau because monoliths are traditionally known to have these features. 

	As to Claim 17, Skau teaches that the wall flow can be a honeycomb-type (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a honeycomb-type wall flow, as taught by Skau for use with the SCR catalyst coating of the substrate, as taught by Lambert, Narayana and Su because use of honeycomb-type wall flow substrates are known to be effective for use with SCR catalyst for effective NOx treatment.

	As to Claim 18, Lambert teaches that the SCR may be coated onto the monolith substrate in an amount of 0.25 to 3 g/inch3 (para. 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ coating the SCR in an amount of 0.25 to 3 g/inch3 onto the substrate, as taught by Lambert for use of Narayana and Su because this concentration is effective for use in reducing NOx gases in an exhaust gas stream as a function of the SCR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
March 15, 2022